--------------------------------------------------------------------------------

Exhibit 10.3
 
UNITED STATES OF AMERICA
Before the
OFFICE OF THRIFT SUPERVISION
 
 
 

       
)
 
In the Matter of
)
Order No.: CN 09-21
 
)
   
)
 
FIRST FEDERAL BANKSHARES, INC.
)
Effective Date: July 31, 2009
 
)
 
Sioux City, Iowa
)
 
OTS Docket No. H3439
)
   
)
 

 


 
STIPULATION AND CONSENT TO ISSUANCE OF ORDER TO CEASE AND DESIST
 
WHEREAS, the Office of Thrift Supervision (OTS), acting by and through its
Regional Director for the Central Region (Regional Director), and based upon
information derived from the exercise of its regulatory and supervisory
responsibilities, has informed First Federal Bankshares, Inc., Sioux City, Iowa,
OTS Docket No.  H3439 (Holding Company) that the OTS is of the opinion that
grounds exist to initiate an administrative proceeding against the Holding
Company pursuant to 12 U.S.C. § 1818(b);
 
WHEREAS, the Regional Director, pursuant to delegated authority, is authorized
to issue Orders to Cease and Desist where a savings and loan holding company has
consented to the issuance of an order; and
 
WHEREAS, the Holding Company desires to cooperate with the OTS to avoid the time
and expense of such administrative cease and desist proceeding by entering into
this Stipulation and Consent to the Issuance of Order to Cease and Desist
(Stipulation) and, without admitting or denying that such grounds exist, but
only admitting the statements and conclusions in Paragraphs 1 - 3 below
concerning Jurisdiction, hereby stipulates and agrees to the following terms:
 
 
 

--------------------------------------------------------------------------------

 
 
Jurisdiction.
 
1.           The Holding Company is a “savings and loan holding company” within
the meaning of 12 U.S.C. § 1813(w)(3) and 12 U.S.C. § 1467a.  Accordingly, the
Holding Company is a “depository institution holding company” as that term is
defined in 12 U.S.C. § 1813(w)(1).
 
2.           Pursuant to 12 U.S.C. § 1818(b)(9), the “appropriate Federal
banking agency” may initiate a cease and desist proceeding against a savings and
loan holding company in the same manner and to the same extent as a savings
association for regulatory violations and unsafe and unsound acts or practices.
 
3.           Pursuant to 12 U.S.C. § 1813(q), the Director of OTS is the
“appropriate Federal banking agency” with jurisdiction to maintain an
administrative enforcement proceeding against a savings and loan holding
company.  Therefore, the Holding Company is subject to the authority of the OTS
to initiate and maintain an administrative cease and desist proceeding against
it pursuant to 12 U.S.C. § 1818(b).
 
OTS Findings of Fact.
 
4.           Based on its May 6, 2009 examination of the Holding Company, the
OTS finds that the Holding Company engaged in unsafe or unsound practices,
including operating the Holding Company with insufficient capital for its risk
profile and with inadequate earnings.
 
Consent.
 
5.           The Holding Company consents to the issuance by the OTS of the
accompanying Order to Cease and Desist (Order).  The Holding Company further
agrees to comply with the terms of the Order upon the Effective Date of the
Order and stipulates that the Order complies with all requirements of law.
 


First Federal Bankshares, Inc.
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 2 of 6
 
 

--------------------------------------------------------------------------------

 
 
Finality.
 
6.           The Order is issued by the OTS under 12 U.S.C. § 1818(b).  Upon the
Effective Date, the Order shall be a final order, effective, and fully
enforceable by the OTS under the provisions of 12 U.S.C. § 1818(i).
 
Waivers.
 
7.           The Holding Company waives the following:
(a)           the right to be served with a written notice of the OTS’s charges
against it as provided by 12 U.S.C. § 1818(b) and 12 C.F.R. Part 509;
 
(b)           the right to an administrative hearing of the OTS’s charges as
provided by 12 U.S.C. § 1818(b) and 12 C.F.R. Part 509;
 
(c)           the right to seek judicial review of the Order, including, without
limitation, any such right provided by 12 U.S.C. § 1818(h), or otherwise to
challenge the validity of the Order; and
 
(d)           any and all claims against the OTS, including its employees and
agents, and any other governmental entity for the award of fees, costs, or
expenses related to this OTS enforcement matter and/or the Order, whether
arising under common law, federal statutes, or otherwise.
 
OTS Authority Not Affected.
 
8.           Nothing in this Stipulation or accompanying Order shall inhibit,
estop, bar, or otherwise prevent the OTS from taking any other action affecting
the Holding Company if, at any time, the OTS deems it appropriate to do so to
fulfill the responsibilities placed upon the OTS by law.
 
 
First Federal Bankshares, Inc.
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 3 of 6
 
 

--------------------------------------------------------------------------------

 
 
Other Governmental Actions Not Affected.
 
9.           The Holding Company acknowledges and agrees that its consent to the
issuance of the Order is solely for the purpose of resolving the matters
addressed herein, consistent with Paragraph 8 above, and does not otherwise
release, discharge, compromise, settle, dismiss, resolve, or in any way affect
any actions, charges against, or liability of the Holding Company that arise
pursuant to this action or otherwise, and that may be or have been brought by
any governmental entity other than the OTS.
 
Miscellaneous.
 
10.           The laws of the United States of America shall govern the
construction and validity of this Stipulation and of the Order.
 
11.           If any provision of this Stipulation and/or the Order is ruled to
be invalid, illegal, or unenforceable by the decision of any Court of competent
jurisdiction, the validity, legality, and enforceability of the remaining
provisions hereof shall not in any way be affected or impaired thereby, unless
the Regional Director in his or her sole discretion determines otherwise.
 
12.           All references to the OTS in this Stipulation and the Order shall
also mean any of the OTS’s predecessors, successors, and assigns.
 
13.           The section and paragraph headings in this Stipulation and the
Order are for convenience only and shall not affect the interpretation of this
Stipulation or the Order.
 
14.           The terms of this Stipulation and of the Order represent the final
agreement of the parties with respect to the subject matters thereof, and
constitute the sole agreement of the parties with respect to such subject
matters.
 
15.           The Stipulation and Order shall remain in effect until terminated,
modified, or suspended in writing by the OTS, acting through its Regional
Director or other authorized representative.
 
 
First Federal Bankshares, Inc.
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 4 of 6
 
 

--------------------------------------------------------------------------------

 
 
Signature of Directors/Board Resolution.
 
16.           Each Director signing this Stipulation attests that he or she
voted in favor of a Board Resolution authorizing the consent of the Holding
Company to the issuance of the Order and the execution of the Stipulation.  This
Stipulation may be executed in counterparts by the directors after approval of
the execution of the Stipulation at a duly called board meeting.








[Remainder of Page Intentionally Left Blank]
 
 
 
 
First Federal Bankshares, Inc.
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 5 of 6
 
 

--------------------------------------------------------------------------------

 
 
                WHEREFORE, the Holding Company, by its directors, executes this
Stipulation.

                 
Accepted by:
             
FIRST FEDERAL BANKSHARES, INC.
 
OFFICE OF THRIFT SUPERVISION
 
Sioux City, Iowa
                   
By: 
/s/ Arlene T. Curry
 
By: 
/s/ Daniel T. McKee
   
Arlene T. Curry, Chairman
   
Daniel T. McKee
         
Regional Director, Central Region
               
/s/ Barry E. Backhaus
 
Date: See Effective Date on page 1
   
Barry E. Backhaus, Director
                     
/s/ Jon G. Cleghorn
         
Jon G. Cleghorn, Director
                     
/s/ Gary L. Evans
         
Gary L. Evans, Director
                     
/s/ Allen J. Johnson
         
Allen J. Johnson, Director
                     
/s/ Ronald A. Jorgensen
         
Ronald A. Jorgensen, Director
                     
/s/ David M. Roederer
         
David M. Roederer, Director
                     
/s/ Charles D. Terlouw
         
Charles D. Terlouw, Director
       

 
First Federal Bankshares, Inc.
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 6 of 6